Exhibit 10.6

Executive Officer Compensation Information – 2012 Salaries, Target Bonus
Percentages and Stock-Based

Awards

 

Executive Officer

   Base
Salary      Bonus
Target
Percentage
of Base
Salary(1)     Commission
Target
Percentage of
Quarterly
Salary(2)     RSUs
Granted      Stock Options  

Michael Heil

   $ 333,000         70 %(3)      N/A        0      

Chief Executive Officer

            

Darryl Baker

   $ 210,000         50 %(3)      N/A        0         210,000   

Vice President, Chief Financial Officer and Treasurer

            

Brian Dennison

   $ 200,000         35 %(3)      35 %(3)      0         210,000   

Vice President, Americas Sales

            

Seth Egorin

   $ 200,000         40 %(3)      N/A        0         210,000   

Vice President, Marketing and Strategic Planning

            

Phil Johnson

   $ 200,000         40 %(3)      N/A        0         210,000   

Vice President, Product Development

            

Brian Roberts

   $ 210,000         50 %(3)      N/A        0         210,000   

Vice President, General Counsel and Secretary

            

 

(1) Participants have the opportunity to receive up to two times the stated
bonus percentage of base salary based on the performance of the individual and
the Company. These bonus payments will be based on a percentage of the
participant’s annual base salary.

(2) Mr. Dennison is also eligible to receive a quarterly commission under the
Bonus Program in 2012 based on the Company’s quarterly revenue. Mr. Dennison has
the opportunity to receive up to two times the stated commission percentage of
base salary based on the Company’s quarterly revenue performance. These
commission payments will be based on a percentage of Mr. Dennison’s quarterly
salary.

(3) Any bonus payments earned by Messrs. Heil, Baker, Dennison and Roberts will
be paid in shares of Company stock in lieu of cash payments. Any bonus payments
earned by Messrs. Egorin and Johnson, and any commission payments earned by
Mr. Dennison, will be paid in cash.